DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9-11, 13-14, 16-19, 21-22, and 24 are pending.
Claims 1, 16, 18-19, and 21-22 are currently amended.
Claims 2-8, 12, 15, 20, 23, and 25 are cancelled.
Claims 1, 9-11, 13-14, 16-19, 21-22, and 24 have been examined.

Priority
This application has PRO of 62/253,950 filed on 11/11/2015.

Withdrawn Rejection
The rejection of claims 1, 9-11, 13-14, 16-19, 21-22, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because the amendment to claim 1 overcomes the rejection.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1, 9-11, 13-14, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heimburger et al. (AU 610504 B2 previously cited 1/3/2020) in view of Bowlin et al. (US 2007 /0225631 Al, previously cited 10/22/2018) and Eagle (J Exp Med. 1937 Apr 30; 65(5): 613–639, previously cited 5/15/2020.).
Claim 1 is drawn to a liquid sealant formulation comprising
(i) an aqueous solution of fibrinogen,
(ii) an exogenous of blood clotting cascade activator extracted from a snake venom or a recombinant protein selected from the group consisting of Ecarin, Russell's Viper venom X factor (RVV-X), Russell's Viper venom V factor (RVV-V), Noscarin, Oscutarin, Trocarin, Convulxin, and Botrocetin,
(iii) wherein, absence of thrombin or a functional analog of thrombin, or any member of the clotting cascade downstream and activated by said activator, 
(iv) wherein, the formulation is storage stable in the liquid for at least 5 days at room temperature,
(v) wherein, fibrinogen and the activator at a molar ratio of between 70,000: 1 and 25: 1.

    PNG
    media_image1.png
    393
    752
    media_image1.png
    Greyscale
Hamburger et al. teach one component tissue adhesive (reading on tissue sealant) and a process for the production thereof (Title). Hamburger et al. teach the tissue adhesive in liquid or solid form (p3, line 11; claim 1). Heimburger et al. show the liquid tissue adhesive formulation shown above (p8, line 9-20; claim 1) comprising human fibrinogen, reading on limitation (i). Heimburger et al. show the liquid formulation is absence of thrombin or a functional analog of thrombin, reading on limitation (iii). The functional limitation (iv) does not require to add an additional component to the formulation; thus, Heimburger’s liquid formulation would have intrinsic property of limitation (iv) in the absence to the contrary that a snake venom destabilizes Heimburger’s liquid formulation.
Heimburger et al. teach the liquid formulation comprise additional tissue factors (p5, para 1-2), but does not explicitly teach the additional tissue factors comprising an exogenous activator selected from the group consisting of Ecarin, Russell's Viper venom X factor (RVV-X), Russell's Viper venom V factor (RVV-V), Noscarin, Oscutarin, Trocarin, Convulxin, Botrocetin.
Similarly, Bowlin et al. teach sealants for skin and other tissues, and methods of making and using such sealant (Abstract). Bowling et al. teach the sealant compositions for these uses include human fibrinogen alone or any other substances or materials, preferable to other proteins and factors in the coagulation cascade [0124, claim 1]. Bowlin et al. teach other additional proteins/factors are natural materials able to promote coagulation comprising exogenous snake venoms having a procoagulant effect comprising thrombocytin (from Bothrops atrox), certain molecules in the venom of Russell's Viper (including but not limited to RVV-V. RVV-X, and RVV-IX), Ecarin (from the Saw Sealed Viper), Tiger Snake activator (from the Tiger Snake), and Taipan venom (from the Taipan Viper) to promote fibrinogen clotting [p13, 0112]. Because both references teach additional factors in a liquid tissue sealant formulation to optimize blood clotting cascade, one of ordinary skill in the art before the effective filing date would have found it obvious to add Bowlin’s snake venom to optimize Heimburger’s tissue sealant formulation, reading on the limitation (ii).
Heimburger et al. in view of Bowling et al. do not explicitly teach fibrinogen and the activator of snake venom at a molar ratio of between 70,000:1 and 25:1.
Similarly, Eagle teaches “The coagulation of blood by snake venoms and its physiologic
    PNG
    media_image2.png
    329
    678
    media_image2.png
    Greyscale
 significance” (Title). Eagle suggests the ratio of fibrinogen to a snake venom activator is a result effective variable in a range 1000:1 to 128,000: 1 for optimization of coagulation time shown as follows (p618, Table II), reading on the limitation (v). MPEP 2144.05 (II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
With respect to claim 9, Bowlin et al. suggest the activator is a proteolytic enzyme of Ecarin [pl3, 0112] active on prothrombin.
With respect to claim 10, Bowlin et al. suggest the activator is a proteolytic enzyme (e.g., Russell's Viper venom X factor/RVV-X [p13, 0112]) active upstream to said member of the clotting cascade of factor X.
With respect to claim 11, Bowlin et al. suggest the activator can be Russell's Viper venom V factor (RVV-V) [p13, 0112] active on factor V.
With respect to claim 13, Heimburger et al. teach the tissue adhesive comprising calcium (p8, line 9-20; claim 1).
With respect to claim 14, Heimburger et al. suggest suitable fibrinogen may be purified as a cryoprecipitate (p5, line 17-20).
With respect to claim 18, Bowling et al. teach design and fabrication of sealants including tissue engineering scaffolds, wound dressings, and hemostatic products comprising fibrinogen [0303]. Heimburger et al. in view of Bowlin et al. further teach a sealant composition comprising fibrinogen and one or more snake venoms described above. Eagle suggests the ratio of fibrinogen to a snake venom activator is a result effective variable in a range 1000:1 to 128,000: 1 for optimization of coagulation time shown above (p618, Table II).
With respect to claims 19 and 21, Heimburger et al. teach the use of a tissue adhesive formulation to rapidly form a stable clot when coagulation is initiated on contact with wound surfaces (p3, line 2-4), reading on formation of a fibrin clot upon contacting blood. Bowling et al. teach a method of using sealants for causing hemostasis (stop bleeding) at a desired rate, including by formation of clots [0002], further reading on promoting the formation of a fibrin clot. Bowlin et al. teach other additional proteins/factors are natural materials able to promote coagulation comprising exogenous snake venoms having a procoagulant effect comprising thrombocytin (from Bothrops atrox), certain molecules in the venom of Russell's Viper (including but not limited to RVV-V. RVV-X, and RVV-IX), Ecarin (from the Saw Sealed Viper), Tiger Snake activator (from the Tiger Snake), and Taipan venom (from the Taipan Viper) to promote fibrinogen clotting [p13, 0112]. The functional limitation “the formulation is storage stable in the liquid for at least 5 days at room temperature” does not require to add an additional component to the formulation; thus, Heimburger’s liquid formulation would have the intrinsic property as claimed in the absence to the contrary. Eagle suggests the ratio of fibrinogen to a snake venom activator is a result effective variable in a range 1000:1 to 128,000: 1 for optimization of coagulation time shown above (p618, Table II).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Heimburger’s tissue sealant formulation with Bowlin’s snake venom activator because (a) Heimburger et al. show the liquid tissue adhesive/sealant formulation comprising human fibrinogen (p8, line 9-20; claim 1) and (b) Bowlin et al. teach addition of an exogenous snake venom to promote fibrinogen clotting in the presence of fibrinogen [p13, 0112; 0124]. The combination would have reasonable expectation of success because both references teach a tissue sealant formulation comprising fibrinogen.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Heimburger et al. in view of Bowlin et al.) with Eagle’s dilution ratio of fibrinogen to a snake venom activator because (a) Heimburger et al. in view of Bowlin et al. teach a tissue sealant formulation comprising fibrinogen and a snake venom activator and (b) Eagle suggests the ratio of fibrinogen to a snake venom activator is a result effective variable in a range from 1000:1 to 128,000:1 for optimization of coagulation time shown above (p618, Table II). The combination would have reasonable expectation of success because the references teach a formulation comprising fibrinogen and a snake venom activator.
Applicant’s Arguments
(i)	Heimburger is stored in powder (page 3, lines 23-26, page 4 second paragraph therein), and rapid use after reconstitution is necessary (Remarks, p6, last para).
(ii)	Heimburger does not explicitly or implicitly teach an activator extracted from a snake venom or a recombinant thereof (Remarks, p7, para 1).
(iii)	Heimburger is silent with the requirement that thrombin and a functional analog of thrombin and any member of the clotting cascade downstream to the activator and is activated by the activator are absent from the formulation as instantly claimed (Remarks, p7, para 1).
(iv) The skilled in the art considering combining Bowlin to Heimburger teachings would not arrive to a storage stable formulation in the liquid for at least 5 days at room temperature comprising an aqueous solution of fibrinogen and an activator extracted from a snake venom because (a) Bowlin only briefly mentions, but does not exemplify, snake venoms and (b) Bowlin teaches the skilled person that the sealant is preferably used in a solid form, suggesting that the sealant is not stable in the liquid form. (Remarks, p7, para 2-5 bridging to p8, para 1)
(v)	The skilled person would not have been motivated to not arrive at a storage stable formulation, nor to select the specific venom components required by the claimed invention (Remarks, p8, para 2).
(vi)	Nothing in Bowlin teaches the skilled person that fibrinogen in the presence of a specific activator extracted from venom or recombinant thereof would be storage stable in liquid aqueous solution (Remarks, p8, para 3-5 bridging to p9, para 1-3).
(vii)	Eagle compares activity of venoms and volume ratios of venom to fibrinogen. Eagle discloses a wide range of activators, including those known to have thrombin-like activity. Thus, use of these activators in the Eagle compositions would rapidly convert fibrinogen to fibrin and not be storage-stable (Remarks, p9, para 4).
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant argument (i) is not persuasive because applicant mistakenly limits Heimburger’s teaching in one embodiment of powder form. Hamburger et al. teach the tissue adhesive in either liquid or solid form (p3, line 11; claim 1). See MPEP 2123(I) “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).”
Applicant argument (ii) is not persuasive because applicant mistakenly attack a single reference of Heimburger et al. alone whereas the rejection is based on Heimburger et al. in view of Bowlin et al. and Eagle. In particular, Heimburger et al. teach the liquid formulation comprise additional tissue factors (p5, para 1-2) and Bowlin et al. teach beneficial addition of exogenous snake venoms having a procoagulant effect comprising thrombocytin (from Bothrops atrox), certain molecules in the venom of Russell's Viper (including but not limited to RVV-V. RVV-X, and RVV-IX), Ecarin (from the Saw Sealed Viper), Tiger Snake activator (from the Tiger Snake), and Taipan venom (from the Taipan Viper) to promote fibrinogen clotting [p13, 0112]. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicant argument (iii) is a false statement because Heimburger et al. explicitly show the liquid tissue adhesive formulation shown above (p8, line 9-20; claim 1) without thrombin, a functional analog of thrombin, or any member of the clotting cascade downstream and activated by the claimed activator. 
Applicant argument (iv) is not persuasive for the reasons as follows.
The argument (iv)(a) is not persuasive because (1) Heimburger’s liquid formulation does not show any proteases to destabilize therapeutic proteins in the formulation, (2) Bowlin et al. teach a beneficial use of exogenous snake venoms having a procoagulant effect to promote fibrinogen clotting. For example, thrombocytin (from Bothrops atrox), certain molecules in the venom of Russell's Viper (including but not limited to RVV-V. RVV-X, and RVV-IX), Ecarin (from the Saw Sealed Viper), Tiger Snake activator (from the Tiger Snake), and Taipan venom (from the Taipan Viper) [p13, 0112], and most importantly (3) applicant failed to provide any data to support the assertion that Bowlin’s snake venoms added to Heimburger’s liquid sealant formulation reduces the stability of Heimburger’s liquid sealant to be less than 5 days.
The argument (iv)(b) is not persuasive because (1) Hamburger et al. teach the tissue adhesive in liquid or solid form (p3, line 11; claim 1), (2) Bowlin et al. also teach tissue sealant can be stored in aqueous or liquid solutions or in powdered form [0152], demonstrating that a tissue sealant can be stable at both solid and liquid forms, and (3) applicant failed to provide any data to support the assertion that Bowlin’s snake venoms added to Heimburger’s liquid sealant formulation destabilizes Heimburger’s liquid sealant.
Applicant arguments (v) and (vi) are not persuasive because (a) applicant does not provide data to show the prior art tissue sealant formulation is unstable under storage condition taught by the prior art references as a whole and (b) Bowlin et al. teach beneficial addition of exogenous snake venoms having a procoagulant effect comprising thrombocytin (from Bothrops atrox), certain molecules in the venom of Russell's Viper (including but not limited to RVV-V. RVV-X, and RVV-IX), Ecarin (from the Saw Sealed Viper), Tiger Snake activator (from the Tiger Snake), and Taipan venom (from the Taipan Viper) to promote fibrinogen clotting [p13, 0112].
Applicant argument (vii) is unreasonable and illogical because (a) Heimburger’s liquid sealant is devoid of thrombin or a functional analog of thrombin, or any member of the clotting cascade downstream and activated by said activator (p8, line 9-20; claim 1) and (b) Bowlin’s snake venoms, such as Russell's Viper venom X factor/RVV-X and V factor (RVV-V) [p13, 0112], do not contain thrombin-like activity. Thus, one of ordinary skill in the art before the effective filing date of this invention would follow the prior art’s teachings to produce a liquid sealant formulation, not adding thrombin-like protease during storage of the tissue sealants to rapidly convert fibrinogen to fibrin as argued by applicant.
For at least the reasons above, the arguments are not persuasive.

2.	Claims 16-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heimburger et al. in view of Bowlin et al. and Eagle as applied to claims 1, 9-11, 13-14, 18-19, 21, and further in view of Patterson et al. (Toronto: CAMH. 2009, previously cited 3/14/2019).
Claim 16 is drawn to a applicator comprising (i) a barrel holding an aqueous sealant formulation as taught by Heimburger et al. in view of Bowlin et al. and Eagle and (ii) a re-sealable opening for delivery therethrough of the sealant formulation.
Heimburger et al. in view of Bowlin et al. and Eagle teach a liquid sealant formulation in a single syringe applicator as applied to claims 1, 9-11, 13-14, 18-19, and 21 above.
Heimburger et al. in view of Bowlin et al. and Eagle do not explicitly teach a structure of a single syringe. 

    PNG
    media_image3.png
    171
    296
    media_image3.png
    Greyscale
Patterson et al. show a conventional syringe structure comprising (i) a barrel able to hold an aqueous sealant formulation and (ii) a re-sealable opening for delivery therethrough of the sealant formulation as follows (p3, Parts of a needle and syringe), reading on claims 16-17 and a kit comprising an applicator in claims 22 and 24.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Heimburger et al. in view of Bowlin et al. and Eagle) with Patterson’s syringe because (a) Heimburger et al. in view of Bowlin et al. and Eagle teach a liquid sealant formulation in a single syringe (p6, line 23-26) and (b) Patterson et al. show a conventional syringe structure comprising (i) a barrel able to hold an aqueous sealant formulation and (ii) a re-sealable opening for delivery therethrough of the sealant formulation as follows (p3, Parts of a needle and syringe). The combination would have reasonable expectation of success because the references teach a syringe for administration a liquid formulation.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-August-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615